On Motion for Rehearing.

Sherwood, C. J.
As sustaining the view that the petition does' not state a cause of action against the city, we are referred to the case of Barry v. St. Louis, 17 Mo. 121. The precise point in judgment in that case was this, and this only, that the city was not responsible for damages resulting from the negligence of a contractor in failing to put up sufficient barriers to warn or guard persons passing down the street. The question presented by this record is not whether the city is responsible for the negligence of *74the contractor, Eyerman, but whether it is responsible for its own negligence in failing to discharge that duty which it owes to its citizens and to the public, of maintaining its streets in a proper condition, so that they will be reasonably safe for travel. That such a duty, such an obligation, belongs to the city, and is a continuing obligation, which cannot he shirked or shifted to the shoulders of another, is well settled in this State; and if the language in Barry v. St. Louis, supra, denies such liability, it should be disapproved. Blake v. St. Louis, 40 Mo. 569; Bowie v. Kansas City, 51 Mo. 454; Bassett v. City of St. Joseph, 53 Mo. 290. This is the prevalent doctrine elsewhere. 2 Dillon Munic. Corp., § 791, and. cases cited; Chicago v. Brophy, 79 Ill. 277. Eor these reasons we deny the motion to rehear.
All concur.